DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant claims are the national stage entry of PCT/JP2018/047143 filed 21 December 2018. Acknowledgement is made of the Applicant’s claim of foreign priority to foreign application JP2017-245957 filed 22 December 2017. Acknowledgement is made of the Applicant’s filing of a translation of foreign priority documents on 14 March 2022. The effective filing date of the instant claims is 22 December 2017.

Examiner’s Note
Applicant's amendments and arguments filed 14 March 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 14 March 2022, it is noted that no claims have been amended and no new matter or claims have been added.
The current round of prosecution is non-final on the second action due to the Examiner’s incorrect analysis of the prior art, thus resulting in a new grounds of rejection presented herein.

Status of the Claims
Claims 1-12 are pending.
Claims 1-12 are rejected.

Declaration Under 37 CFR 1.132
	Acknowledgement is made of the declaration filed under 37 CFR 1.132 (Shioda Declaration) on 14 March 2022. The Declarant provides a side-by-side comparison of compound 1 of the present invention to compound 486 of Takahashi wherein the efficacies of the two compounds are measured by calculating the mortality rate of brown planthopper insects on treated rice (Oryza sativa) seedlings. The results show a 100% kill rate for the claimed compound and a <30% kill rate using compound 486. The Declarant concludes that the present invention has remarkably superior pest controlling effects that those of Takahashi.
	In response, the Applicant has provided a single experiment and data point using a single inventive active agent. The instant claims are towards a compound that has multiple variables that results in a multitude of variations. Therefore, the data presented are not commensurate in scope with the claims. There is a fundamental requirement that must be met before secondary considerations can carry the day. “For objective evidence of secondary considerations to be accorded substantial weight, its proponent must establish a nexus between the evidence and the merits of the claimed invention.” Wyers v. Master Lock Co., 616 F.3d 1231, 1246 [95 USPQ2d 1525] (Fed. Cir. 2010) (quotation omitted). Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed invention. Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 [97 USPQ2d 1673] (Fed. Cir. 2011) (“If commercial success is due to an element in the prior art, no nexus exists.”); Ormco Corp., 463 F.3d at 1312 (“[I]f the feature that creates the commercial success was known in the prior art, the success is not pertinent.”); In re Woodruff, 919 F.2d 1575, 1578 [16 USPQ2d 1934] (Fed. Cir. 1990). Due to the lack of nexus with the claims, these data presented in the Shioda Declaration are insufficient in overcoming the pending prior art rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahasi et al. (US 9,403,771) in view of Patani et al. (Chem. Rev. 1996, 96, 3147-3176).
The Applicant claims, in claim 1, a compound represented by formula (I) and in claim 2, the R1 group is narrowed to a hydrogen. Claim 3 is a composition comprising the compound of claim 1 and an inert carrier. Claim 4 is a method for controlling a harmful arthropod comprising applying an effective amount of the compound of claim 1 to an arthropod or a habitat thereof. Claim 5 is a composition comprising the compound of claim 1 and one or more of an insecticide, miticide, nematicide, and fungicide. Claim 7 is a seed or vegetative reproductive organ holding an effective amount of the compound of claim 1. Claims 6 and 8-12 mirror earlier claims but depend from claims 2 and 5.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Takahasi teaches compound 486 which differs from claimed Formula (I) in that it comprises a –CF3 group instead of a –CN group and wherein the substitution is one position adjacent on the ring (Table 55). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In general, Takahashi teaches that the R3 variable may comprise a 6-membered heterocyclic group optionally substituted by one or more atoms or groups selected from Group Z, wherein Group Z comprises a cyano group (col 2, lns 1-47; col 3, lns 29-42). The compounds of Takahashi are useful for controlling arthropod pests such as harmful insects and mites (col 135, lns 10-15). The composition can further comprise an inert carrier (col 138, lns 28-29) and can be used as a mixture with other insecticides (col 141, lns 26-29). Takahashi teaches a method for controlling a pest comprising applying an effective amount of the compound to the pest of habitat thereof (col 9, lns 28-30). The formulation may be sprayed directly to the plant or applied to the soil (col 139, lns 64-67).
	Takahashi does not teach a cyano group on the compound in the required position of the ring.
	Patani teaches that electron withdrawing groups such as cyano and trifluoromethyl groups are bioisosteres for halogens wherein the cyano group demonstrated stronger activity than the trifluoromethyl group (pg 3172, ¶1; Table 51).
	It would have been prima facie obvious to substitute the trifluoromethyl group of Takahashi’s compound 486 with a cyano group since they are taught as being bioisosteres (groups with similar physical or chemical properties) and thus considered interchangeable. In addition, it would have been obvious to move the substitution to the 5-position, as required in the instant claims, because changing ring position is a commonly used technique in establishing structure-activity relationships when developing an active agent. The resulting structure would read on that of the instant claims. Moreover, it would have been obvious based on the teachings of Takahashi to prepare a composition comprising the modified version of compound 486 with an inert carrier and an additional insecticide and apply it to a pest or habitat thereof to control unwanted arthropods. Takahashi teaches applying the composition to the entire plant, thus including the seed and reproductive parts. As such, claims 1-12 are obvious in view of the prior art.

Response to Arguments
Applicant's arguments filed 14 March 2022 have been fully considered but they are not persuasive. The Applicant argues, on pages 2-3 of their remarks, that the Examiner has incorrectly reported the structure of compound 486 in Takahashi. The Applicant further argues that because there are two significant differences between the prior art and the claimed composition that the skilled artisan would have no reason to modify the prior art.
In response, as stated above, it would have been obvious to replace the -CF3 moiety with a -CN group based on it being a known bioisostere. It would have then been obvious to modify the position on the ring, as well, based on the art being structurally similar. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1963). Note also In re Jones, 21 USPQ2d 1942, which states at 1943 "Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness"; one of those listed is "adjacent homologues and structural isomers".

The Applicant argues, on page 3 of their remarks, that it would not have been obvious to select a prior art structure that has no reported results while other alternatives have 90-100% insect control.
In response, the lack of results is not relevant in the above rejection. Takahashi teaches that the compounds of their invention, in general, have excellent controlling effect on pests. Therefore, there is a clear teaching in the art that compound 486, and any other compounds taught in Takahashi, would have a reasonable expectation of also having an excellent controlling effect on pests.

The Applicant argues, on page 3 of their remarks, that the substituents in Patani are on a phenyl ring, not a pyridyl, thus the skilled artisan would have no reason to make the modification taught by Patani.
In response, although the examples in Patani are from a phenyl ring, the relative activity can be extrapolated to other ring systems. The skilled artisan would have known that -CN is a suitable bioisostere on other ring systems as well.

The Applicant argues, on page 4 of their remarks, that the Shioda declaration demonstrates unexpected results.
See above for analysis of the Shioda declaration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613